DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28-40 and 42-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2020.
Applicant's election with traverse of Species of claim 41 in the reply filed on 10/21/2020 is acknowledged.  The traversal is on the ground(s) that: first, unity of invention has to be consider in the first place only in relation to the independent claims in an international application and not the dependent claims; second, that since claims 27-47 are all directed to a single category of invention, namely, a method for the material-removing machining of fillets, then the legal basis cited by the Office as the rationale for requiring the restriction is inapposite; third, that since the office provided no explanation or recitation of the particular reasons relied on by the Office for the restriction, why the specific claims fail to include the same special technical features as recited on claim 27, thus it is inappropriate.  This is not found persuasive.
First, the Examiner notes that based on the guidelines of section 1850 of the MPEP for Lack of Unity of Invention, the independent claim has to be always considered and it cannot be avoided.  That being said, this means that for Lack of Unity, the independent claim has to be always treated first.  In case of a species restriction, under the Lack of Unity of Invention, the genus has to be considered first and since in this application, the genus is the independent claim 27, then the Lack of Unity of invention a posteriori was met.  
If an independent claim does not avoid the prior art (as set forth for claim 27 on the Restriction requirement sent on 08/21/2020), then the question whether there is still an inventive 
Second, although claims 27-47 are all directed to a single category of invention, each of the dependent claims, set forth different species and variations of performing the generic meth of claim 27.  As such, the group of inventions as set forth on the Restriction Requirement sent on 08/21/2020, do not relate to a single general inventive concept because they lack the same or corresponding special technical features for the following reasons: in accordance with the guideance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least Phebus et al. US 2012/0282022.
Third, the Examiner notes that on page 4 of the Restriction Requirement sent on 08/21/2020, an explanation of the particular reasons relied upon by the Office for a posteriori Lack of Unity i.e. after taking the prior art into consideration, that the feature common to all the claims do not constitute “special technical features” where provided.  As stated in the Restriction Requirement sent on 08/21/2020, the special techinal features common to all the claims are: 
“machining fillets on a workpiece by means of a tool, that is guided with a contact point on a fillet, characterized in that the fillet is machined by means of a tool with a conical-convex cutting edge contour on a flank of the tool, wherein the tool is moved with the contact point on the conical-convex cutting edge contour on at least one contact path extending in the 
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Phebus et al. US 2012/0282022. Note that Phebus discloses, see at least Figures 5, 8 and 9, particularly Figure 9, machining fillets 845 on a workpiece 837 by means of a tool 536, that is guided with a contact point on a fillet, characterized in that the fillet is machined by means of a tool with a conical-convex cutting edge contour on a flank of the tool, wherein the tool is moved along 901 with the contact point on the conical-convex cutting edge contour on at least one contact path extending in the longitudinal direction 901 of the fillet and is inclined sideways 540 relative to the at least one contact path of the fillet, thus causing substantially sickle-shaped material engagement 846 in the direction of movement of the tool in front of the contact point.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim claim 27 recites on lines 2, the broad recitation “a tool”, and the claim also recites “a milling tool” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27 recites on lines 1-2 “a method for the material-removing machining of fillets on a workpiece by means of a tool, in particular a milling tool, that is guided with a contact point on a fillet”.  Further on lines 3-4 recite that “the fillet is machined by means of a tool with a conical-convex cutting edge contour on a flank of the tool”.
First, regarding “a method for “the material-removing machining of fillets”, there is insufficient antecedent basis for “the material-removing machining on fillets”, since no “material-removing machining of fillets” has been previously set forth on the claim.  Further clarification is needed.
Second, regarding the limitation: “a tool that is guided with a contact point on a fillet”, it is unclear if the contact point is disposed on the tool, or if the contact point is disposed on a fillet.  Since it has been noted that on lines 4-5, claim 27 further defines that “the tool is moved with the contact point on the conical-convex cutting edge contour”.  Also there is insufficient antecedent basis for “the contact point on the conical-convex cutting edge contour”, since no “contact point” on the conical-convex cutting edge contour has been previously defined.  Further clarification is needed. 
Third, it is unclear if the tool of line 1 (i.e. a tool, in particular a milling tool) is the same tool as the one in line 3 (a tool with a conical-convex cutting edge contour on a flank of the tool).  The way the claim has been set forth is confusing as to determine if there are two different tools claimed, or if there is a single tool claimed (a tool, in particular a milling tool AND/OR a tool with a conical-convex cutting edge countour on a flank of the tool).  Is the same fillet being machined 
Further, line 5 recites “the longitudinal direction” of the fillet however, there is insufficient antecedent basis for “the longitudinal direction” since no “longitudinal direction” of the fillet has been previously set forth.  Further clarification is needed.
Further, lines 7-8 recites “causing substantially sickle-shaped material engagement in the direction of movement of the tool in front of the contact point”.  It is unclear what exactly is meant by “material engagement”.  Is it that the way the tool is set forth to machine the fillet causes the overall finished shape of the fillet to be “sickle-shaped”? Does the tool “deform” the fillet?  It is unclear what exactly these limitations mean.  Further clarification is needed.
Claim 41 recites on lines 1-4 that the fillet is machined by means of “a tool whose conical-convex cutting edge contour on the flank of the tool is formed by a conical contour with a cone angle between the conical contour and the axis of the tool and a convex bulge emanating from the conical contour”.  It is unclear if the tool as set forth on claim 41 is an additional tool to the one on claim 1, or if it is referring to the same tool.  Also, there is insufficient antecedent basis for “the axis” of the tool, since no “axis of the tool” has been previously introduced on either claim 41 or claim 27, from which claim 41 directly depends on.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phebus et al. US 2012/0282022.
The Examiner’s interpretation of the claims, will be in view of the previous 112 rejections above.
In regards to claim 27, Phebus discloses a method for material-removing machining of fillets (refer to splines of Phebus) (e.g. interpreted as per definition “a thin narrow strip of material” https://www.merriam-webster.com/dictionary/fillet) on a workpiece by means of a tool, (end mill 536/1100B of Phebus), that is guided with a contact point on a fillet (see Figures 9, 9A-9E), characterized in that the fillet (splines) is machined by means of a tool with a conical-convex cutting edge contour on a flank of the tool (note that on Figure 11B, Phebus discloses a tool with a conical-convex cutting edge contour on a flank, note specifically the different radii on the flank of the tool, which cue a convex cutting edge contour), wherein the tool is moved with the contact point on the conical-convex cutting edge contour on at least one contact path (846S as in Figures 9 and 9D) extending in the longitudinal direction of the fillet (see Figures 9 and 9D) and is inclined sideways (by an angle β as set forth on Figure 9 and 9D) relative to the at least one contact path (846S) of the fillet, thus causing substantially sickle-shaped material engagement in the direction of movement of the tool in front of the contact point (paying particular attention to Figure 9D, note that the tool engages the fillet in such a way, that a substantially sickle-shaped is obtained in the workpiece, in front of the contact point).
In regards to claim 41, Phebus discloses the method as set forth in claim 27, Phebus also discloses that the fillet is machined by means of a tool whose conical-convex cutting edge contour on the flank of the tool is formed by a conical contour with a cone angle between the conical contour and the axis of the tool (Figure 9 and 9D, refer to cone angle set forth therein) .

    PNG
    media_image1.png
    799
    839
    media_image1.png
    Greyscale

Claim(s) 27 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White US 6,684,742.
The Examiner’s interpretation of the claims, will be in view of the previous 112 rejections above.
In regards to claim 27, White discloses a method for material-removing machining of fillets (e.g. interpreted as per definition “a thin narrow strip of material” https://www.merriam-webster.com/dictionary/fillet) on a workpiece by means of a tool, (end mill of White), that is guided with a contact point on a fillet (101 and 102 as in Figure 18), characterized in that the fillet (workpiece as shown in Figure 18) is machined by means of a tool with a conical-convex cutting edge contour on a flank of the tool (see Figure 18), wherein the tool is moved with the contact point on the conical-convex cutting edge contour on at least one contact path (along a longitudinal direction of the workpiece) extending in the longitudinal direction of the fillet (see Figure 18) and is inclined sideways (in a direction 100 as in Figure 18) relative to the at least one contact path (the side of the fillet on workpiece as in Figure 18) of the fillet, thus causing substantially sickle-shaped material engagement in the direction of movement of the tool in front 
In regards to claim 41, White discloses the method as set forth in claim 27, White also discloses that the fillet is machined by means of a tool whose conical-convex cutting edge contour on the flank of the tool is formed by a conical contour with a cone angle between the conical contour and the axis of the tool (Figure 18, note that since the shape of the tool is conical, then it has a cone angle between the contour and the axis of the tool) and a convex bulge (Figure 18, note that the overall flank contour of the tool is convex and bulging from the conical contour) emanating from the conical contour.  (Note that this claim has been interpreted as in annotated Figure 18 below, in the same manner as per Figures 1b and 2b of the Drawings as filed)

    PNG
    media_image2.png
    871
    538
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722